DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Response to Amendments/Arguments
Amendments made to claims 1, 3, 5 and 11, the cancelation of claims 2, 4 and 14, the withdrawal of claims 8-10 and 16-19, as well as the addition of claims 20-21, as filed on February 4, 2021, are acknowledged. 
Applicant’s arguments with respect to amended claims 1 and 5 have been considered but are moot because the arguments do not apply to new ground(s) of rejection in this Office action necessitated by the amendments made to the claims.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1, 3, 5, 7, 11, 15 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saie (US20090215270).
Regarding claim 1, Saie discloses a composition comprising: a sulfonic acid compound thereof which contains a nitrogen atom and has a molecular weight of less than 1,000 (ethylenediamine-N,N,N',N'-tetramethylenesulfonic acid, paragraphs 0116-0117); and a dispersing medium (an aqueous solution comprises water as a dispersing medium, paragraph 0033); wherein the sulfonic acid compound is a compound represented by the recited formula (1), wherein in formula (1):  Y2 represents a linear alkylene group having 2 carbon atoms; n is 0; R1 to R4 each independently represents a substituted alkyl group having 1 carbon atoms, and each of R1 to R4 is a an alkyl group substituted with the sulfonic acid group (ethylenediamine-N,N,N',N'-tetramethylenesulfonic acid, paragraph 0117); and the composition for surface treatment is substantially free of an oxidizing agent (paragraph 0033). Saie is silent about the composition is for surface treatment which is a tungsten dissolution inhibitor; however, it is noted that claim 1 is drawn to a composition claim and a composition claim covers what the composition is not what the composition does and "Likewise the intended use of composition is not patentably significant. In re Albertson 141 USPQ 730 (CCPA 1964); In re Heck 114 USPQ 161 (CCPA 1957)". "[T]he discovery of a previously unappreciated property of a prior composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). 
1 to R5 are an alkyl group substituted with the sulfonic acid group (ethylenediamine-N,N,N',N'-tetramethylenesulfonic acid, paragraph 0117).
Regarding claim 5, Saie discloses a composition comprising: a sulfonic acid compound thereof which contains a nitrogen atom and has a molecular weight of less than 1,000 (ethylenediamine-N,N,N',N'-tetramethylenesulfonic acid, paragraphs 0116-0117); an abrasive grain (colloidal silica particles read on abrasive grains, paragraph 0033); and a dispersing medium (an aqueous solution comprises water as a dispersing medium, paragraph 0033); wherein the sulfonic acid compound is a compound represented by the recited formula (1), wherein in formula (1):  Y2 represents a linear alkylene group having 2 carbon atoms; n is 0; R1 to R4 each independently represents a substituted alkyl group having 1 carbon atoms, and each of R1 to R4 is a an alkyl group substituted with the sulfonic acid group (ethylenediamine-N,N,N',N'-tetramethylenesulfonic acid, paragraph 0117); and the composition for surface treatment is substantially free of an oxidizing agent (paragraph 0033). Saie is silent about the composition is for surface treatment which is a tungsten dissolution inhibitor; however, it is noted that claim 1 is drawn to a composition claim and a composition claim covers what the composition is not what the composition does and "Likewise the intended use of composition is not patentably significant. In re Albertson 141 USPQ 730 (CCPA 1964); In re Heck 114 USPQ 161 (CCPA 1957)". "[T]he discovery of a previously unappreciated property of a prior composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the 
Regarding claim 7, Saie discloses wherein the dispersing medium contains water and a pH is less than 7 (paragraph 0033).
Regarding claim 11, the limitation recited in the wherein clause simply expresses intended use of the recited composition.  A composition claim covers what the composition is not what the composition does and "Likewise the intended use of composition is not patentably significant. In re Albertson 141 USPQ 730 (CCPA 1964); In re Heck 114 USPQ 161 (CCPA 1957)". 
Regarding claim 15, Saie discloses wherein the dispersing medium contains water and a pH is less than 7 (paragraph 0033).
Regarding claim 20, Saie discloses wherein in formula (1), at least one of R1 to R5 is a sulfonic acid group (ethylenediamine-N,N,N',N'-tetramethylenesulfonic acid, paragraph 0117).
Regarding claim 21, the limitation recited in the wherein clause simply expresses intended use of the recited composition.  A composition claim covers what the composition is not what the composition does and "Likewise the intended use of composition is not patentably significant. In re Albertson 141 USPQ 730 (CCPA 1964); In re Heck 114 USPQ 161 (CCPA 1957)". 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Saie (US20090215270) as applied to claim 5 above,  in view of Taniguchi et al. (WO2017150118, a machine-translated English version is used).
	Regarding claim 6, Saie discloses a polymer compound having an anionic functional group (paragraphs 0095-0098).  Saie is silent about the molecular weight of the polymer compound having an anionic functional group.  However, Taniguchi teaches that the weight average molecular weight of a polymer compound having an anionic functional group in a polishing composition is preferably in the range of 1500 to 20000 (paragraph 0050).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to choose a polymer compound having an anionic functional group in the composition of Saie with a weight 
Claim 12 is rejected under 35 U.S.C. 103 as being obvious over Saie (US20090215270) as applied to claim 11 above.
	Regarding claim 12, Saie discloses that a polishing liquid can be made by mixing two separate solutions, solution A comprises abrasive particles, and solution B comprosies an aqueous solution including quaternary ammonium solution cations (paragraph 0033).  Saie further discloses that the polishing liquid comprises a sulfonic acid compound thereof which contains a nitrogen atom and has a molecular weight of less than 1,000 (ethylenediamine-N,N,N',N'-tetramethylenesulfonic acid, paragraphs 0116-0117), and the component maybe incorporated either in solution A or solution B (paragraph 0103).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to include the sulfonic acid compound in aqueous solution B, and then mix with solution A to make the polishing liquid.  Solution B reads on a composition for surface treatment that is substantially free of an abrasive grain.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Saie (US20090215270) as applied to claim 11 above, in view of Taniguchi et al. (WO2017150118, a machine-translated English version is used).
Regarding claim 13, Saie discloses a polymer compound having an anionic functional group (paragraphs 0095-0098).  Saie is silent about the molecular weight of the polymer compound having an anionic functional group.  However, Taniguchi teaches that the weight average molecular weight of a polymer compound having an anionic functional group in a polishing composition is preferably in the range of 1500 to 20000 (paragraph 0050).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to choose a polymer compound having an anionic functional group in the composition of Saie with a weight average molecular weight in the known range as taught by Taniguchi, with a reasonable expectation of success.  Additionally, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation and there is no evidence of the criticality of the claimed range.  See MPEP 2144.05 II.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on (571) 272-1465.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIONG-PING LU/